Exhibit 10.1




STOCK PURCHASE AGREEMENT  




STOCK PURCHASE AGREEMENT (the “Agreement”) dated August 9, 2010, between The
1818 Fund II, L.P., a Delaware limited partnership (“Seller”), and National
HeathCare Corporation, a Delaware corporation (the “Company”).




Seller wishes to sell to the Company, and the Company wishes to purchase from
Seller, subject to the terms and conditions hereof, one hundred eighty two
thousand nine hundred (182,900) authorized and issued shares of Common Stock,
$.01 par value, of the Company (the “Shares”).




In consideration of the foregoing and the agreements made herein, the parties
hereto agree as follows:




ARTICLE I

STOCK PURCHASE




1.1.

Purchase and Sale.  Upon the terms herein set forth, Seller hereby sells, free
and clear of all liens, claims, restrictions, security interests or
encumbrances, the Shares to the Company, and the Company hereby acquires the
Shares for a purchase price of $32.50 per share equaling an aggregate purchase
price of $5,944,250 (the “Purchase Price”), payable to Seller in immediately
available funds (the “Stock Purchase”).




ARTICLE II

DELIVERIES




2.1.

Seller’s Deliveries.  Seller shall deliver or arrange for the delivery of
contemporaneously herewith:




(A)

Certificates representing the Shares, duly endorsed (or accompanied by duly
executed stock powers), for transfer to the Company.




(B)

Representation from Seller that all liens, claims, restrictions, security
interests or encumbrances of any kind on the Shares have been released (or are
being released upon the delivery of the Purchase Price) and any financing
statements relating thereto are authorized to be terminated.




(C)

Representation from Seller that all requisite resolutions or approvals of or on
behalf of Seller (or the partners of Seller) authorizing and approving the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been made or given.




2.2.

Company Delivery.  The Company shall contemporaneously herewith deliver to
Seller the Purchase Price by wire transfer to the account designated by Seller.
 




ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER




Seller to induce the Company to enter into and consummate the transactions
contemplated hereby, hereby represents and warrants as follows:





A-1




--------------------------------------------------------------------------------




3.1.

Ownership.  Seller is the sole record owner of the Shares and such Shares are
free and clear of all liens, security interests, pledges, proxy restrictions,
encumbrances or other interests of any kind whatsoever.  Seller has not granted
any interests or rights to any third party with respect to the Shares, and there
are no agreements or arrangements obligating them to grant any such interest or
rights to any third party.  Upon the delivery of the certificates for the Shares
or the delivery of the shares by DWAC transfer to Computershare as the transfer
agent for the Company’s Common Stock, the Company will obtain good, valid and
marketable title to the Shares free and clear of all liens, claims and
encumbrances whatsoever.  




3.2.

Binding Agreement.  Seller has all requisite power and authority to enter into
this Agreement and perform Seller’s obligations hereunder.  The execution,
delivery and performance of this Agreement by Seller has been duly and validly
authorized by all necessary partnership action on the part of Seller, including,
without limitation, any required approval of limited partners.  This Agreement
constitutes a valid and binding agreement of Seller enforceable against Seller
in accordance with its terms, and no consent of any federal, state or other
local authority or any other person or entity that has not been obtained is
required to be obtained by Seller in connection with the consummation of the
transactions contemplated by this Agreement.




3.3.

No Conflicts.  The execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby and the fulfillment of and compliance with
the terms and conditions hereof do not and will not with the passing of time or
giving of notice (i) violate any provision of any law, regulation, governmental
permit or license, judicial or administrative order, award, judgment or decree
applicable to Seller, or (ii) conflict with, result in a breach of, or right to
cancel or constitute a default under, any agreement or instrument to which
Seller is a party, by which Seller is bound or to which Seller or the Shares are
subject.




ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




4.1.

Existence and Qualification.  The Company is a corporation validly existing and
in good standing under the laws of the State of Delaware.




4.2.

Authority.  The Company has all requisite corporate power and authority to enter
into this Agreement and to perform its obligations hereunder.  The execution,
delivery and performance of this Agreement by Company has been duly and validly
authorized by all necessary corporate action on the part of Company, including,
without limitation, any required approval of the board of directors.  This
Agreement constitutes a valid and binding agreement of Company enforceable
against Company in accordance with its terms, and no consent of any federal,
state or other local authority or any other person or entity that has not been
obtained is required to be obtained by Company in connection with the
consummation of the transactions contemplated by this Agreement.




4.3.

No Conflicts.  The execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby and the fulfillment of and compliance with
the terms and conditions hereof do not and will not with the passing of time or
giving of notice (i) violate any provision of any law, regulation, governmental
permit or license, judicial or administrative order, award, judgment or decree
applicable to Company, or (ii) conflict with, result in a breach of, or right to
cancel or constitute a default under, any agreement or instrument to which
Company is a party, by which Company is bound or to which Company or the Shares
are subject.





--------------------------------------------------------------------------------







ARTICLE V

COVENANTS AND AGREEMENTS




5.1.

Further Action.  Each of the parties hereto shall execute such documents and
take such action as may be reasonably requested by another party, as may be
required by the terms and provisions of the Agreement to carry out the
provisions and purposes of this Agreement.




5.2.

Broker’s Fees.  Seller shall be responsible for the payment of any and all fees
and commissions of any broker related to the transactions contemplated by this
Agreement.




5.3.

Securities Laws.  Seller acknowledges that applicable securities laws may
require the public disclosure of this Agreement and the transactions
contemplated by this Agreement, which such filings shall be made by the Company




ARTICLE VI

GENERAL PROVISIONS




6.1.

Assignment.  This Agreement may not be assigned by any party hereto, except this
Agreement will inure to the benefit of any successor-in-interest of the Company
or purchaser of all or substantially all the Company’s assets.




6.2.

Counterparts.  This Agreement may be executed in counterparts and each such
counterpart shall be deemed to be an original instrument.




6.3.

Entire Agreement.  This Agreement, including the exhibits and other documents
referred to herein or delivered pursuant hereto, contains the entire
understanding of the parties with respect to its subject matter. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to its subject matter.




6.4.

Choice of Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.




6.5.

No Third Party Beneficiaries.  The parties do not intend to confer any benefit
hereunder on any person or entity other than the parties hereto.




6.6.

Injunctions.  It is agreed that each party shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to specifically enforce
the terms and provisions thereof in any action instituted in any court of the
United States or any state thereof having subject mailer jurisdiction, in
addition to any other remedy to which such party may be entitled, at law or in
equity.




6.7.

Survival.  All provisions of this Agreement shall survive the Closing hereunder
and shall remain applicable for five years; provided that the representations
and warranties in Section 3.1 shall survive indefinitely.  







[Signature Page Follows]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement and caused the same
to be duly delivered on their behalf as of the day and year first written above.







THE 1818 FUND II, L.P.

By:  Brown Brothers Harriman & Co.

General Partner




By:  /s/ Lawrence C. Tucker

Name:  Lawrence C. Tucker

Title: Partner – Brown Brothers Harriman & Co.







NATIONAL HEALTHCARE CORPORATION







By:  /s/ John K. Lines

Name:  John K. Lines

Title:  SVP & General Counsel




































